TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-02-00493-CR
                                      NO. 03-02-00494-CR



                                Kenneth D. Reading, Appellant

                                                v.

                                  The State of Texas, Appellee




    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
     NOS. 952337 & 952342, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Kenneth D. Reading appeals from orders revoking community supervision and

imposing eight-year prison sentences. In both cases, he was placed on supervision after being

convicted of felony driving while intoxicated. Tex. Pen. Code Ann. §§ 49.04(a), .09(b) (West 2003).

               Reading’s court-appointed attorney filed a brief concluding that the appeals are

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738

(1967), by presenting a professional evaluation of the records demonstrating why there are no

arguable grounds to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573

S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);

Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.
Crim. App. 1969). A copy of counsel’s brief was delivered to Reading, who was advised of his right

to examine the appellate records and to file a pro se brief. No pro se brief has been filed.

               We have reviewed the records and counsel’s brief and agree that the appeals are

frivolous and without merit. We find nothing in the record that might arguably support the appeal.

Counsel’s motion to withdraw is granted.

               The orders revoking community supervision are affirmed.




                                              Bea Ann Smith, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Affirmed

Filed: June 19, 2003

Do Not Publish




                                                 2